Gary, J. The record of this case does not present the evidence and the finding of the judge, trying the case without a jury, in, such a manner that the court can review that finding, and that evidence is such that it may be safely said that the finding is final either way. It would be of no benefit to recite it. The original bill of exceptions is brought here under the act concerning fees and costs, approved June 15, 1887, and recites that the appellant “ submitted to the court the following propositions of law, to wit, propositions 1, 2, 3 and 4 and then says : “ Here insert propositions 1, 2, 3, and 4;” but they are not there. It may be conjectured that some propositions copied by the clerk into that part of the record preceding the bill of exceptions are those referred to, but the judgment of the County Court is not to be overturned upon conjecture. Judgment affirmed.